United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           July 12, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-50086



LYNETTE CRUNK, Individually and as next friend of Kenneth P,
Keith P, and Kevin P

                       Plaintiff - Appellant

     v.

SAN ANTONIO INDEPENDENT SCHOOL DISTRICT; ET AL

                       Defendants

SAN ANTONIO INDEPENDENT SCHOOL DISTRICT

                       Defendant - Appellee

                        --------------------
           Appeal from the United States District Court
          for the Western District of Texas, San Antonio
                     USDC No. SA-01-CV-109-WWJ
                        --------------------

Before KING, Chief Judge, and DAVIS, Circuit Judge, and
FITZWATER, District Judge.1

PER CURIAM:**

     AFFIRMED.    See 5th Cir. R. 47.6.




     1
          District Judge for the Northern District of Texas,
sitting by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.